Citation Nr: 0605941	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-32 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

1.  Entitlement to service connection for brain disease due 
to trauma.

2.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




REMAND

The appellant served on active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) between August 1968 
and March 1995.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the VA Regional Office (RO) in Wichita, 
Kansas.  

Review of the appellant's training clinical records reveals 
that on periodic examination reports dating from January 1970 
and January 1971, a history head injury from an automobile 
accident on September 16, 1969, was recorded.  No sequelae 
were found.  Several examination reports (November 1980 and 
January 1986) refer to the head injury as having occurred in 
1971.  There were no complications or sequelae.  The 
appellant gave a history of having lost consciousness for 11 
hours.  As late as February 1992, the history of a 1971 head 
injury was noted, but upon examination no abnormality was 
noted.  It appears that at one point the appellant himself 
wrote that he was treated at St. Luke's by a Dr. 
Christopherson.  More recent statements in the record from 
the appellant and affiants writing in support of the claim 
show the accident date as occurring in 1970.  

More specifically, the appellant asserts that he was involved 
in the accident while on a duty status and sustained a head 
injury that resulted in brain trauma and psychiatric 
disability for which service connection should be granted.  
He contends that a VA examination is warranted to corroborate 
the injury residuals.

Of record are statements from R. O., relating that the 
appellant was enroute to a Unit Training Assembly (UTA) when 
he was involved in a serious automobile accident in 1970 
resulting in severe head injury with damage to the frontal 
lobe.  A number of other statements and writings from family, 
co-workers and acquaintances attest to the claimant's pattern 
of erratic and bizarre behavior over the years after the 
incident culminating in profound psychiatric disability.  
However, there are no records in the claims folder that 
document the accident or treatment for any injury thereof.  
Additionally, there is no verification that the claimant was 
in a duty status when the accident occurred.  Therefore, it 
is of paramount importance that the appellant's duty status 
on the date of the accident be verified, and that supporting 
documentation of the circumstances be secured.

The Board notes that the appellant and a number of his 
affiants report that hospital records surrounding the 
incident are not available because of flooding, or that they 
have been misplaced through change in ownership and 
consolidation with other facilities.  It has been reported 
that the highway patrol records of the event were destroyed 
after seven years.  The Board observes, however, that the 
appellant noted as far back as January 1970 that he was 
treated by a Dr. Christopherson at St. Luke's Hospital after 
the accident, but it is not shown that he has provided any 
information to request that physician's or hospital's 
records.  Additionally, attached to the statements in support 
of the claim is a list of seven doctors and facilities that 
presumably have treated the appellant.  Authorization to 
obtain records from these sources should be sought.  The 
Board also notes that when the RO requested clinical records 
from Dr. Bryon Kinkade, whom the appellant identified as 
having treated him after the accident, the treatment date 
indicated was September 10, 1970.  The Board is of the 
opinion that a records request should once again be made to 
Dr. Kinkade with the date of September 16, 1969.  
Additionally, the Minnesota State Highway Department should 
be contacted directly to ascertain whether the accident 
information is available.  

The record contains VA outpatient records dated in July 2003 
indicating that the appellant was a new patient to the VA 
health system as the result of losing his health insurance.  
However, it is shown that he had previously received 
treatment as an outpatient in 1997.  Therefore, all VA 
records prior to and after July 2003 should be requested and 
associated with the claims folder. 

Finally, if verification is obtained of duty status on the 
date of the accident, the appellant should be afforded a VA 
neuropsychiatric examination with a medical opinion as to 
whether he currently has disability related to head injury 
coincident with the accident.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be requested 
to provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
to include St. Luke's Hospital and Dr. 
Christopherson, who have treated him 
for head injury residuals.  The list of 
the providers already of record should 
be sent to him to refresh his memory, 
and he should be requested to complete 
and return the appropriate release 
forms so that VA can obtain medical 
evidence.  Records should be requested 
directly from the healthcare providers.  

2.  The RO should re-contact Dr. 
Kinkade and request the appellant's 
records from claimed injury on and 
after September 16, 1969.  If any 
private records are not obtained, the 
appellant should be notified and given 
opportunity to obtain and submit the 
records.

3.  All VA records prior to and after 
July 2003 should be retrieved and 
associated with the claims folder.

4.  The RO should write to the 
Minnesota State Highway Patrol 
department and request any state or 
local accident and/or police reports 
pertaining to the appellant's motor 
vehicle accident that likely occurred 
September 16, 1969, or September 16, 
1970.  (If either date is not accurate, 
the appellant should provide the 
specific date to the RO.)  

5.  The appellant's duty status on 
September 16, 1969, and September 16, 
1970, should be verified through his 
unit.

6.  If duty status on the date of the 
alleged automobile accident is 
confirmed, and after obtaining any 
additional evidence specified above, 
the appellant should be scheduled for a 
special VA neuropsychiatric examination 
to determine whether he has residuals 
of head trauma, to include a bipolar 
disorder, from the automobile accident.  
The examiner should be provided with 
the claims folder and a copy of this 
remand in conjunction with evaluating 
the appellant.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  A comprehensive clinical 
history should be obtained.  Based on 
the medical evidence of record, 
including ACDUTRA and INACDUTRA 
training data and evidence in service 
medical records referring to the 
accident, the examiner should provide 
an opinion, with complete rationale, as 
to the medical probability that any 
current neuropsychiatric disorder is 
traceable to head injury incurred in 
the automobile accident.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

